Case 5:19-cv-01683-EEF-JPM Document 7 Filed 07/08/20 Page 1 of 1 PageID #: 75



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 CADDARA D. HOGAN,                             CIVIL ACTION NO. 1:19-CV-1683-P
 Petitioner

 VERSUS                                        JUDGE FOOTE

 JERRY GOODWIN,                                MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein (ECF No. 5), and after an independent review of the record, including

the Objection filed by Petitioner (ECF No. 6), having determined that the findings and

recommendation are correct under the applicable law;

       IT IS ORDERED that the Petition (ECF No. 1) is hereby DENIED and DISMISSED WITH

PREJUDICE as untimely.

       Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District Courts

requires the district court to issue or deny a certificate of appealability when it enters a final

order adverse to the applicant. The Court, after considering the record in this case and the

standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability because the

applicant has not made a substantial showing of the denial of a constitutional right.

       THUS DONE AND SIGNED, at Shreveport, Louisiana, on this _8th___ day of

__July_____________, 2020.


                                             _____________________________________
                                             ELIZABETH E. FOOTE
                                             UNITED STATES DISTRICT JUDGE
